Case 1:21-cv-00130-JAO-RT Document 6 Filed 03/16/21 Page 1 of 2             PageID #: 11




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

JENISE MOIHA,                           )    CIVIL NO. 21-00130 JAO-RT
                                        )
             Plaintiff,                 )    ORDER GRANTING APPLICATION
                                        )    TO PROCEED IN FORMA PAUPERIS
      vs.                               )
                                        )
ANDREW SAUL, Commissioner               )
of Social Security,                     )
                                        )
             Defendant.                 )
                                        )
                                        )

 ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS

      Before the Court is Plaintiff Jenise Moiha’s (“Plaintiff”) Application to

Proceed In Forma Pauperis (“IFP Application”), filed March 15, 2021. A court

may authorize the commencement or prosecution of any suit without prepayment

of fees by a person who submits an affidavit that the person is unable to pay such

fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP application is

sufficient where it alleges that the affiant cannot pay the court costs and still afford

the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339

(1948)). Absolute destitution is not required to obtain benefits under the IFP

statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

particularity, definiteness and certainty.’” Id. (citation omitted).
Case 1:21-cv-00130-JAO-RT Document 6 Filed 03/16/21 Page 2 of 2              PageID #: 12




      In the present case, the Court finds that Plaintiff has sufficiently

demonstrated entitlement to proceed in forma pauperis. Plaintiff receives state

assistance and food stamps benefits totaling $250.00 and $420.00, respectively.1

Plaintiff represents that she has no other source of income, that she has a $40.00

balance in her checking or savings account, and that she has no assets. This

information establishes that Plaintiff’s annual income falls well below the poverty

threshold for a one-person household in Hawai‘i, which is currently $14,820.00.

Annual Update of the HHS Poverty Guidelines, 86 Fed. Reg. 7732-0185 (Feb. 1,

2021). Because Plaintiff has made the requisite showing under § 1915 to proceed

in forma pauperis, the Court HEREBY GRANTS her IFP Application. ECF No. 4.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, March 16, 2021.




CIVIL NO. 21-00130 JAO-RT; MOIHA V. SAUL; ORDER GRANTING APPLICATION TO PROCEED IN
FORMA PAUPERIS




1
  Although Plaintiff has not indicated how frequently she receives these benefits,
the Court assumes they are monthly benefits.
                                           2
